Citation Nr: 1427920	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  06-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 1, 2008.

2.  Entitlement to an initial disability rating higher than 50 percent for the service-connected PTSD prior to January 28, 2005.

3.  Entitlement to a disability rating higher than 70 percent for the service-connected PTSD from January 28, 2005, to August 8, 2011.

4.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) prior to July 19, 2010. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part granted service connection for PTSD and assigned an initial rating of 30 percent, effective from August 7, 2001.

The initial rating for PTSD was subsequently raised to 50 percent by a rating decision in February 2004, and a subsequent rating decision in September 2005 increased the rating for PTSD to 70 percent, effective from January 28, 2005.

A rating decision in November 2011 granted a TDIU effective from November 1, 2008, and also granted SMC effective from July 19, 2010.  The Board reviewed the file in March 2012 and determined that the issues of entitlement to a TDIU and SMC prior to those dates were on appeal before the Board.  The Board's action remanded the issues identified on the title page to the RO for further development, which has been accomplished.

On September 2014, the Board provided the Veteran with notice of the Veterans Health Administration (VHA) medical opinion in obtained in connection with his appeal and have him 60 days to reply.  No further evidence was thereafter received from the Veteran or his representative.  Therefore, the Board finds that it may adjudicate the appeal.



FINDINGS OF FACT

1.  In October 2013, prior to the Board's issuance of a final decision, the Veteran's representative filed a statement with the Board in which he withdraw the appeal of the denial of the appellant's claim for a TDIU prior to November 1, 2008.

2.  Prior to January 28, 2005, the disability picture associated with the Veteran's PTSD more closely approximated occupational and social impairment with reduced reliability and productivity.

3.  From January 28, 2005, to August 8, 2011, the disability picture associated with the Veteran's PTSD more closely approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

4.  Prior to July 19, 2010, the Veteran did not have a 100 percent service-connected disability plus an additional, separate and distinct, service-connected disability or disabilities independently ratable at 60 percent, and he was not permanently housebound by reason of service-connected disability or disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the claim for a TDIU prior to November 1, 2008, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for an initial rating for PTSD higher than 50 percent prior to January 28, 2005, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a rating for PTSD higher than 70 percent prior to August 8, 2011, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for grant of SMC at the "s" rate prior to July 19, 2010, are not met. .  38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In October 2013, prior to the Board's issuance of a final decision, the Veteran's representative filed a statement with the Board in which he withdraw the appeal of the denial of the appellant's claim for a TDIU prior to November 1, 2008.  

The Board finds that this statement clearly articulated the Veteran's intent to withdraw from appellate status this TDIU claim.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.

Duties to Notify and Assist

Before addressing the merits of the Veteran's remaining claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Court has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that section 5103(a) notice is no longer required after service-connection is awarded).  Thus, VA's duty to notify in regard to the initial rating issue has been satisfied.  The Veteran has also been afforded appropriate notice in regard to the elements required to show entitlement to TDIU and to SMC.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing an error is harmful or prejudicial normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  

The Veteran's service treatment records and service personnel records are associated with the claims file, as are post-service treatment records from those VA and private medical providers the Veteran has identified as having records potentially relevant to adjudication of the issues on appeal.  The Veteran's Social Security Administration (SSA) disability file has also been obtained and considered.  The Veteran has not requested a hearing before the RO's DRO or before the Board.  As the rating issues on appeal involve consideration for higher evaluation prior to August 8, 2011, a remand for current medical examination would not produce any evidence helpful to the Veteran in regard to the benefits claimed; remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Evaluation of PTSD

Applicable Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In any claim for higher ratings, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130 (schedule of ratings - mental disorders), diagnostic code 9411 (PTSD).  In relevant part, the rating criteria are as follows.  

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

Service connection was granted effective from August 7, 2001.  The Board will consider evidence of severity of symptoms since that date.  Fenderson, supra.

Period August 2001 - January 2005 (currently rated 50 percent) 

The Veteran had a VA PTSD examination in April 2002, performed by a psychologist.  The Veteran reported his appetite was stable but his sleep was poor in quality and quantity, with about 7 nightmares per month and frequent waking; he averaged six hours of sleep per night.  He reported poor concentration due to intrusive memories of Vietnam.  Mental status examination (MSE) showed the Veteran to be and oriented times three; he was adequately dressed and groomed.  Speech was coherent and normal in rate, rhythm and tone.  The Veteran made good eye contact and demonstrated appropriate interpersonal interaction.  Motor behavior was characterized by no abnormal movements or mannerisms.  Thought process was essentially logical and goal-oriented.  Thought content showed no overt or reported signs of psychosis, delusion or hallucinations.  No suicidal or homicidal ideation was reported or evidenced.  Mood was dysthymic and affect was mildly anxious, appearing well-modulated.  Cognitive functions, short-term memory and long-term memory were grossly intact.  Judgment and insight were good.

The examiner diagnosed chronic PTSD and assigned a Global Assessment of Functioning (GAF) of 60.  The examiner noted, in regard to impairment of employability and functioning, that the Veteran reported concentration problems often made it hard for him to fluently express his thoughts to others.  He reported rare occasions when he had been disoriented in time and place, believing himself to be back in Vietnam.  He reported some feelings of loneliness and anxiety and being bothered by his daily intrusive memories.  He also reported sleep impairment as noted above.  The Veteran asserted no problem related to hallucinations or delusions; inappropriate behavior; suicidal or homicidal thoughts or plans; ability to maintain hygiene and perform basic activities of daily living (ADLs); obsessive or ritualistic behavior; abnormalities of speech; panic attacks; or, impairment of impulse control.

The examiner stated the Veteran was evidently re-experiencing traumatic situations through disturbing recollections and dreams.  Avoidance, feelings of detachment or estrangement from others, and persistent arousal (sleep problems, irritability/anger outbursts, difficulty concentrating, hypervigilance and exaggerated startle response) were all evidence.  Diminished interest in activities, restricted range of affect and sense of foreshortened future were not evident.

The July 2002 rating decision on appeal granted service connection for PTSD and assigned an initial rating of 30 percent.  In his NOD, received later that month, the Veteran asserted entitlement to the 50 percent rating because he stated he had all the characteristic symptoms cited for that level of disability in the rating schedule.

The Veteran had an initial VA mental health clinic (MHC) evaluation in March 2003 in which he reported a history of feeling depressed and lonely; irritability with frequent temper outbursts; nightmares and flashbacks; problems holding jobs; problems with concentration; always feeling on edge; poor sleep with frequent waking; stuttering when nervous; and, avoidance of groups.  The Veteran endorsed feeling demoralized and guilty and having low self-esteem.  MSE observations were consistent with those of the VA examiner in April 2002.  The clinician diagnosed chronic PTSD and assigned a current GAF of 60.

In his substantive appeal, received in September 2003, the Veteran stated he should have a 50 percent evaluation due to frequent panic attacks (more than two per week).  The Veteran emphasized speech problems, "road rage" incidents, sleep problems and difficulty establishing and maintaining social relationships.  

The Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) in September 2005 in which he reported deficiencies at work, family problems, problems with judgment and thinking to include suicidal ideation, continuous panic attacks and inability to establish and maintain relationships.  He concurrently submitted a VA Form 21-4138 (Statement in Support of Claim) in which he reported being very depressed, having panic attacks several times per week, anger and violent temper, losing control, thoughts of suicide, problems at work and problems being around people.

The Veteran presented to the VA primary care clinic (PCC) in November 2003 complaining of bouts of PTSD including panic attacks.  He reported feeling stressed, paranoid and generally "not good."  He also complained of stress related to his job as a security officer.  He complained of difficulty sleeping, nightmares and flashbacks.  He admitted he was not taking his prescribed medications due to side effects.  

The Veteran presented to the MHC in February 2004 complaining of continued impression that he was being watched; he also complained of nervousness, nightmares and decreased ability to perform his job.  MSE was grossly consistent with previous examinations.  The psychiatrist diagnosed chronic PTSD and assigned a GAF of 58.  The psychiatrist also executed a Brief Psychiatric Rating Scale (BPRS) in which he noted "moderate" anxiety and suspiciousness; "mild" emotional withdrawal, tension, and hostility; and, "very mild" somatic concern, conceptual disorganization, depressive mood, uncooperativeness, unusual thought content and excitement.  "Not present" were mannerisms and posturing, grandiosity, motor retardation, blunted affect or disorientation.  Guilt feelings and hallucinatory behavior were not assessed.   

A rating decision in February 2004 increased the initial rating from 30 percent to 50 percent, effective from August 7, 2001.  The Veteran did not appeal, but in January 2005 he submitted a request for an increased rating (to 70 percent) for PTSD.

Review of evidence relating to the period August 2001 through January 2005 shows the Veteran's disability picture more closely approximated the criteria for the currently-assigned 50 percent rating.  The Veteran's primary complaint during the period was sleep disturbance; he also complained of panic attacks, problems with concentration, and problems with anger management.  However, his overall level of functioning appears to have been only moderately impaired.  This conclusion is based on the medical evidence of record, especially MSEs during the period that showed the functional requirements (speech, thought process and content, memory, judgment and insight) to have been relatively intact.  The BPRS in February 2004 also reflected at most "moderate" impairment of two functional areas out of the 18 assessed; 16 out of 18 functional areas had "mild" impairment or even less.

Thus, while the Veteran subjectively reported some symptoms that are associated with higher 70 percent rating (notably, suicidal ideation, impaired impulse control and difficulty adapting to stress), the record does not show other symptoms associated with the higher rating, such as obsessive rituals, abnormal speech or spatial disorientation.  The Veteran is shown to have had difficulty maintaining social relationships, but this is a symptom associated with the 50 percent rating; the Veteran did not show actual inability to maintain such relationships as associated with the 70 percent rating. Similarly, the Veteran reported panic attacks more than once per week, which is a symptom associated with the 50 percent rating, but did not report near-continuous panic attacks as associated with the 70 percent rating.

Based on both the Veteran's subjective reports and the clinical evidence of record, the Board finds the Veteran's disability picture during the period more closely approximated the criteria for the currently-assigned 50 percent rating.
 
The Board has also considered the GAF assigned during the period.  The GAF records the clinician's judgment of the individual's overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  While the GAF is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).   However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

As noted, the GAF scores assigned during the period had a low of 58 and a high of 60.  GAF scores between 51 and 60 indicate moderate symptoms or moderate difficulty functioning.  Quick Reference, supra, pg. 46-47.  Thus, the Veteran's GAF scores are at the high end of "moderate" and support a conclusion that the Veteran's symptoms reflect a disability picture envisioned by the schedular criteria for the 50 percent rating.

The Board finds there is no distinct period during the course of the period during which the criteria for a rating higher than 50 percent were shown.  Accordingly, a "staged" initial rating is not warranted.  Fenderson, 12 Vet. App. 119.




Period February 2005 - August 2011 (currently rated 70 percent) 

A VA MHC note in February 2005 states the Veteran reported feeling lonely, depressed and very irritable, with frequent temper outbursts.  The Veteran stated he was on leave of absence from his job because he was about to lose his temper with several of his co-workers.  He endorsed feelings of impatient with everyone, demoralization, guilt and low self-esteem.  He endorsed nightmares and flashbacks, poor concentration due to intrusive memories and images of Vietnam, feeling "on edge," poor sleep with frequent waking, hypervigilance and paranoia.  He endorsed panic attacks with tremors, shortness of breath and palpitations daily.  

MSE in February 2005 showed the Veteran to be alert and oriented times three.  He was adequately dressed and groomed.  Speech was normal and motor behavior was characterized by no abnormal movements or mannerisms.  Thought process was essentially logical and goal directed and thought process evidenced no overt delusion or hallucination.  There was no suicidal or homicidal ideation.  Cognitive functions were grossly intact; short-term and long-term memory was also grossly intact.  Insight and judgment were good.  However, the Veteran made poor eye contact and was overtly irritable (manifested by throwing papers onto the desk) and overtly paranoid (manifested by questioning whether the interview was being taped and by checking under the desk and behind the door).  The Veteran's mood was dysthymic and his affect was anxious.   The examiner diagnosed chronic PTSD and assigned a current GAF of 40.

The Veteran had a VA PTSD examination in July 2005, performed by a psychologist who reviewed the claims file and the medical treatment record.  During interview the Veteran had difficulty presenting material and responding to questions in an organized manner; he was also very difficult to redirect.  The Veteran reported experiencing nightmares of combat 3-4 nights per week.  He also complained of intrusive memories on a daily basis that greatly hampered his concentration and focus.  The Veteran stated he avoided war-related stimuli and situations that could arouse hypervigilance or anxiety.  He reported feelings of paranoia and near-daily panic attacks characterized by tremulousness, weeping, shortness of breath, racing thoughts and profuse sweating.  The Veteran stated he had passed out during such panic attacks on multiple occasions.  Panic attacks typically lasted 15-20 minutes.  He reported social isolation, self-doubt, survivor guilt, and occasional inability to perceive his environment.  He reported being estranged from his family and being so fearful of losing control of his impulses that he removed the ammunition from his firearm at work without his supervisor's knowledge.  He reported strong feelings of being watched and episodic outbursts of anger.  He continued to work for the same security company but was concerned about his ability to perform his duties due to his aggressive impulses and his problems with concentration, heightened arousal and increased anxiety.  The Veteran complained of lessened appetite and continued sleep disruption, with an average of 4-5 hours of interrupted sleep per night and never more than 1 hour of uninterrupted sleep at a time.  He complained of inability to complete tasks on a timely basis at work and of increased mistakes performing tasks at work or at home.

MSE in July 2005 showed the Veteran to be alert and oriented in all spheres.  He was adequately dressed and groomed.  Thought content evidenced no overt or reports signs of active psychosis.  The Veteran's speech was rambling and sometimes disjointed.  He demonstrated somewhat guarded personal interaction.  Motor behavior was characterized by mild tremulousness and though process was essentially relevant but rambling and difficult to redirect.  The Veteran reported referential and paranoid thinking that bordered on delusional, and he endorsed visual hallucinations in the form of "shadow people" in his periphery when home alone.  There was no evidence of homicidal ideation but the Veteran endorsed frequent suicide ideation but denied active suicidal intent.   Cognitive functions showed marked improvement in concentration, tracking and attentional focus but this was consistent with extremely high levels of anxiety or arousal.  Insight and judgment were both fair.  The examiner diagnosed chronic PTSD and assigned a current GAF of 35, which the examiner noted to be reflective of some impairment in reality testing on a regular, episodic basis as well as major impairments in both family and social functioning and growing significant impairments in occupational functioning.  The examiner stated the Veteran was competent to manage his own funds.

A rating decision in September 2005 increased the rating from 50 percent to 70 percent, effective from January 28, 2005.  

Associated with the Veteran's SSA disability file is a July 2009 evaluation by Dr. C. Dale Posey, a private psychologist.  The Veteran reported psychiatric symptoms including insomnia, rage episodes, persecutory delusions and hallucinations, but he denied having ever been hospitalized for psychiatric symptoms.  The Veteran stated he had no friends and did not engage in social activities, and he stated his grown children avoided him because of his emotional problems.  However, the Veteran denied needing assistance with ADLs such as dressing, feeding or bathing, and he reported he was able to handle his own financial affairs.  He stated he did not go to sleep until the early morning hours because he dreaded nightmares and flashbacks.  The Veteran reported having normal appetite.  He reported doing no household chores other than occasionally washing dishes, but he was able to drive.

Dr. Posey reported MSE significant for the Veteran being neatly dressed but irritable.  Speech was average in pace and volume, without dysarthria or dysfluency.  Mood was mildly depressed and angry and affect was mood-appropriate.  The Veteran endorsed occasional suicidal ideation but denied any plan or current intent.  No bizarre or unusual verbalizations were noted.  The Veteran stated he occasionally thought people were following him and he endorsed intrusive memories when he closed his eyes to sleep.  Progression of thought was logical, goal-directed and coherent, but abstract reasoning was impaired.  Attention and concentration were markedly impaired and he was unable to perform simple mathematical calculations.  Short-term verbal recall was impaired but judgment and insight were unimpaired.  Dr. Posey noted the Veteran's test scores indicated a high likelihood of malingering, with the Veteran attempting to present himself as more impaired than he actually was.

The VA claims file contains an Individual Employability Assessment dated in August 2009 and performed by Carl E. Barchi, a vocational specialist.  Mr. Barchi stated the Veteran had worked as an armed security guard from 2003 through November 2009, during which time he had repressed his PTSD symptoms (his only defense against PTSD symptoms was to "keep working").  Since the Veteran stopped working the PTSD symptoms could become more dysfunctional.  Dr. Barchi stated the Veteran did not appear to be malingering.

The Veteran's SSA disability file contains a Psychiatric Review Technique dated in August 2009 and performed by psychologist JB.  The medical disposition characterizes the Veteran's impairment as "not severe."  Degree of limitation showed mild limitation of maintaining social function and maintaining concentration, persistence or pace.  There was no impairment in ADLs or in episodes of decompensation of extended duration.  During telephone interview the Veteran demonstrated no problems with concentration.  The Veteran self-reported he was able to perform hygiene and grooming independently, clean house, do laundry, water plants indoors and outdoors, drive, go out alone, shop, go to the post office, manage his own money, exercise (golfing, fishing, and bike riding) and get along with authority.  Even giving the Veteran the benefit of the doubt, he still maintained considerable functionality as demonstrated by his self-reported ADLs.  Thus, there was a non-severe functional impairment.     

The Veteran's SSA disability file contains a subsequent Psychiatric Review Technique dated in September 2009 and performed by psychologist RKL.  As in the previous evaluation, the medical disposition characterized the Veteran's impairment as "not severe" and showed degree of limitation as mild limitation of maintaining social function and maintaining concentration, persistence or pace with no impairment in ADLs or in episodes of decompensation of extended duration.  The examiner stated that functional ADLs showed the Veteran could function adequately within his physical and emotional parameters, and there was no indication of a current severe mental impairment.

The Veteran's SSA disability file also contains a Functional Report - Adult Third Party executed in September 2009 by the Veteran's friend Mr. JFK.  Mr. JFK stated he had known the Veteran for 20 years but they rarely got together.  The Veteran lived alone in a condominium and had no problem with his personal care.  The Veteran was able to do chores inside and outside the house, to drive, to shop and to manage his own finances.  The Veteran was able to fish and to golf on a weekly basis.  The Veteran was able to pay attention and could follow verbal and written instructions normally.  The Veteran was able to get along with people well, including authority figures.  The Veteran had never lost a job due to problems getting along with people.  The Veteran was able to handle stress and changes in routine well.  Mr. JFK had never noticed any unusual behavior or fears on the part of the Veteran.

A VA MHC note in December 2009 states the Veteran had last been seen four years before.  He reported he lived alone and supported himself.  He had last worked in 2008.  He had no social life and no longer fished for recreation.  He was estranged from his adult children.  He stopped taking antidepressant medication in 2006 due to cardiac surgery and had been feeling more depressed since then.  The Veteran reported being very irritable, with temper outbursts and impatience with everyone.  He endorsed feeling demoralized, guilty, and low self-esteem.  He endorsed a history of previous suicide attempts; he endorsed current intermitted suicide ideation but denied current intent.  The Veteran endorsed anger and stated he avoided confrontation by isolating himself.  He endorsed audiological hallucinations, nightmares, flashbacks, poor concentration, poor sleep, always feeling "on edge," hypervigilance and paranoia.  He endorsed daily panic attacks with tremors, shortness of breath and palpitations.

MSE in December 2009 showed the Veteran to be alert and oriented times three.  Appearance and grooming were adequate.  Speech was normal.  Motor behavior was characterized by no abnormal movements or mannerisms.  The Veteran made poor eye contact and was overtly irritable.  As in February 2005 the Veteran threw papers on the desk and exhibited hypervigilance and paranoia.  The Veteran's thought process was essentially logical and goal-directed and thought content evidenced no over delusion or hallucination.  There was no suicidal or homicidal ideation reported or evidenced.   Mood was dysthymic and affect was anxious.  Sleep was poor in quality and quantity.  Short-term and long-term memory appeared to be grossly intact.  The Veteran reported his concentration was poor due to intrusive memories and images of Vietnam.  Insight and judgment were both good.  The clinician assigned a current GAF of 45.  

The Veteran's attending VA psychiatrist executed a letter in December 2009 stating that the Veteran was totally and permanently disabled due to his PTSD and depression.

MHC treatment notes in February 2010 and March 2010 show the Veteran complained of flashbacks, intrusive thoughts, withdrawal, impaired sleep and nightmares. MSE showed the Veteran to be appropriately dressed and groomed, alert and fully oriented.  Thinking was organized and speech was goal-directed.  The Veteran's mood was calmer but he reported being chronically depressed.  Affect was anxious and the Veteran reported frequently losing his temper.  The Veteran was hypervigilant and reported suspicions that had a paranoid flavor.  The Veteran denied auditory or visual hallucinations and denied current suicidal or homicidal ideations.  The Veteran endorsed suicidal ideations in the past but denied having had intent.  The Veteran had hyperstartle response but was cognitively intact.  The clinician continued the current GAF of 45.

The Veteran's SSA disability file includes a March 2010 Psychiatric/Psychological Impairment Questionnaire that was executed by the Veteran's attending VA psychiatrist.  The clinician noted by checkmark that there had been clinical findings of poor memory, sleep disturbance, personality change, mood disturbance, recurrent panic attacks, feelings of guilt/worthlessness, difficulty thinking or concentrating, suicidal ideation or attempts, perceptual disturbances, disorientation to time or place, social withdrawal or isolation, generalized persistent anxiety and hostility/irritability.  The Veteran's most significant symptom was reexperiencing combat via intrusive images; he also had significant symptoms of anger, depression and social isolation.  He also had bouts of depression that caused him to withdraw from a work-like setting or exacerbated signs and symptoms.  The clinician stated the Veteran was not a malingerer and that the Veteran was incapable of tolerating even a low level of workplace stress due to bouts of suicidal ideation without significant social changes or stress.  The clinician stated the Veteran was able to manage his benefits in his own interest.  The clinician assigned a current GAF of 45 and stated the Veteran's prognosis was for gradual but partial improvement.

The March 2010 Psychiatric/Psychological Impairment Questionnaire asked the clinician to rate certain functional abilities on a scale of no evidence of limitation; mild limitation (does not significantly affect the individual's ability to perform the activity); moderate limitation (significantly affects but does not totally preclude the individual's ability to perform the activity); or, marked limitation (effectively precludes the individual from performing the activity in a meaningful manner).  The clinician's responses are shown below.

In the category of understanding and memory, the Veteran had "moderate" limitation in ability to understand and remember detailed instructions.  He had "mild" limitation in the ability to remember locations and work-like procedures and the ability to understand and remember one- or two-step instructions.  

In the category of sustained concentration and persistence the Veteran had "marked" limitation in four areas: ability to perform activities within a schedule, ability to sustain ordinary routine without supervision, ability to work in coordination with others without being distracted by them, and ability to complete a normal workweek without interruptions from psychologically-based symptoms.  He had "moderate" limitation in the ability to carry out detailed instructions and the ability to maintain attention and concentration for extended periods.  He had only "mild" limitation in the ability to carry out simple one- or two-step instructions and the ability to make simple work-related decisions.  

In the category of social interactions the Veteran had "marked" limitation in ability to interact appropriately with the general public.   He had "moderate" limitation in the ability to get along with co-workers and peers without distracting them or exhibiting behavioral extremes.  He had only "mild" limitation in the ability to accept instructions and respond appropriately to criticism and the ability to maintain socially appropriate behavior.  He has no limitation in the ability to ask simple questions or request assistance.

In the category of adaptation the Veteran had "mild" limitation in the ability to respond appropriately to changes in a work setting and the ability to set realistic goals or make plans independently. He showed no evidence of limitation in the ability to be aware of normal hazards and take appropriate precautions or in the ability to travel to unfamiliar places and use public transportation. 

A VA MHC notes in February, March and June 2010 were consistent with the earlier MHC note in December 2009 in regard to subjective symptoms and MSE.  Current GAF was 45 in February and March and 47 in June.

The file contains a lay statement by the Veteran's friend Mr. KF, received in May 2012 but addressing the period 2001 to 2011.  Mr. KF stated that this period was a tough time for the Veteran in that he developed an exceptionally poor outlook on life and did not value his own life anymore.  The Veteran had no goals and felt he had nothing to live for.  The Veteran spoke frequently about suicide and Mr. KF had been concerned the Veteran would harm himself.  The Veteran was having constant trouble during the period with anger management and would go into periods of unprovoked and unreasonable rage.  The Veteran's behavior eventually alienated all the Veteran's friends except Mr. KF.

A rating decision in January 2012 granted an increased rating of 100 percent for PTSD effective from August 8. 2011.  The period under the Board's review accordingly ends on that date.

As indicated above, in September 2013 the Board received a VHA opinion.  After a review of the record on appeal, it was opined that the Veteran did maintain gainful employment through at least the vast majority of the time between August 7, 2001, and August 8, 2011.  The doctor thereafter opined that he agreed with Dr. Barchi's August 2009 opinion that the Veteran's working was in fact beneficial to him by somewhat protecting his from possible symptoms of PTSD.  It was thereafter concluded that based on the above evidence that it is not at least as likely as not that the Veteran was precluded from obtaining or maintaining gainful employment consistent with his education and occupation experience solely due to the impairment caused by his psychiatric disorder from August 7, 2001, and August 8, 2011.  

Review of evidence relating to the period February 2005 through August 2011 shows the Veteran's disability picture more closely approximated the criteria for the currently-assigned 70 percent rating.  The record shows no subjective complaint or clinical observation of any of the symptoms associated with the 100 percent rating, and in fact the clinical evidence of record shows those symptoms were not present.  The symptoms of which the Veteran complained, and the symptoms that were clinically observed, are squarely within the symptoms associated with the 70 percent rating. 

The Board acknowledges that the Veteran's VA psychiatrist stated in December 2009 that the Veteran was totally and permanently disabled due to his PTSD and depression.  However, the Board finds the September 2013 VHA opinion the more probative evidence as to whether his service connected PTSD acting alone caused total occupational and social impairment during this time period because it was provided after a review of the record on appeal and supported its conclusion with detailed citation to the evidence found in the claims file unlike the December 2009 opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  Therefore, the Board finds that the most probative evidence of record shows that the criteria for the higher 100 percent rating were not met prior to August 2011.  

The Board has considered the GAF scores assigned during the period, which were never lower than 45.  GAF scores between 41 and 50 indicate serious symptoms or any serious impairment in social, occupational or school functioning.   Quick Reference, supra, pg. 46-47.  This is consistent with the disability picture envisioned by the 70 percent rating ("occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood").

Based on both the Veteran's subjective reports and the clinical evidence of record, the Board finds the Veteran's disability picture during the period more closely approximated the criteria for the currently-assigned 70 percent rating.
 
The Board finds there is no distinct period during the course of the period during which the criteria for a rating higher than 70 percent were shown.  Accordingly, a "staged" higher rating is not warranted.  Fenderson, 12 Vet. App. 119.

Extraschedular evaluation

The Board has considered whether referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria for PTSD reasonably describe the Veteran's disability levels and symptomatology, and provide higher ratings for disability levels more severe than those shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and ratings under that schedule are therefore adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Entitlement to SMC Prior to July 19, 2010

Applicable Legal Principles

SMC at the "housebound" rate is payable when a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service- connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion, rating of 100 percent may be based on any of the following grants of total disability: on a schedular basis, on an extraschedular basis, or on the basis of a temporary total rating pursuant to 38 C.F.R. §§ 4.28 (pre-stabilization rating), 4.29  (temporary total hospital rating) or 4.30 (temporary total convalescence rating).  Also, a TDIU meets the criterion if assigned for a single disability; see Buie v. Shinseki, 24 Vet. App. 242 (2011).   

Evidence and Analysis

The Veteran has been granted SMC at the "s" rate effective from July 19, 2010, because that was the date on which he was granted a 100 percent rating for his service-connected bronchitis; when combined with PTSD, which was then rated at 670 percent, he fulfilled the schedular criteria for SMC, regardless of whether he was functionally housebound or not.

Review of the file does not show the Veteran to have been functionally housebound prior to July 19, 2010.  MHC records cited above show the Veteran was increasingly socially isolative, but there is no indication he was not physically and mentally able to drive, to shop for himself, and to leave the house by car or on foot.  He was independent in ADLs and able to handle his own finances.  In sum, the record does not show, and the Veteran does not asset, that he was actually housebound prior to the date he was awarded SMC based on his schedular disability ratings.  

Based on the evidence and analysis above the Board finds the criteria for award of SMC at the "s" rate prior to July 19, 2010, are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The appeal of the denial of the appellant's claim for a TDIU prior to November 1, 2008, is dismissed.

Entitlement to an initial disability rating higher than 50 percent PTSD prior to January 28, 2005, is denied.

Entitlement to a disability rating higher than 70 percent for PTSD prior to August 8, 2011, is denied.

Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) prior to July 19, 2010, is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


